Memorandum. Judgment reversed and the case remitted to the Supreme Court, New York County, for a hearing to determine appellant’s application to withdraw his plea of guilty. Where, after a plea of guilty has been entered, and before sen*673tence, defendant states to the court he is not guilty, or that he believes he is not guilty, the rule, has developed that the court should not, except in extraordinary circumstances, then impose sentence, but either grant an application to allow the plea to be withdrawn; or conduct a hearing to determine whether the application has merit (People v. Beasley, 25 N Y 2d 483; People v. Nixon, 21 N Y 2d 338; People v. Serrano, 15 N Y 2d 304).